Title: To James Madison from William Smyth, 5 February 1814
From: Smyth, William
To: Madison, James


        
          Y⟨r⟩ Excellency.
          New Glasgow Amherst Cy. Va. Feby. 5th. 1814
        
        I am not envious that the Goverment has remunerated Capt. Moor (with the Collector⟨s⟩ office at Baltimore) for a wound he recd. the same day with myself at the taking of york u.c. Tho with this material difference I was wounded in close and actual conflict with the British Granadiers & Kings 8th Regt. having killd two with my Rifle before Genl. Pike or Capt. Moor had landed their troops—he Capt Moor was wounded out off Battle & after we had driven the enimy.
        Now Sir may I hope that the wound recd. in actual & close fight with a musket Ball will be equally noticed & not be deemed less honorable than the wound recd by explosion half a mile from the fight & after the enimy had run. These facts were neglected in the official report of the Cold Hearted & unfeeling Genl. Dearborn who never mentioned a wounded officer but Gel. Pike.
        I should hope Sir I have equal claims on my Govt. wi[t]h Capt Moor tho my friends are now out of Congress & ⟨none⟩ to ⟨bless⟩ my Service. I recd. a Ball thro the sinews of my right wrist which has disabled me from writing much & weakend the arm very much. You’l find by a report of

that Battle that Major Forsyths ⟨letter? little?⟩ Ba⟨tallion?⟩ the greater part of which my Company composed did susta⟨in⟩ the whole Batt[l]e & defeated the enimy before the main bod⟨y⟩ Genl. Pike or Capt Moor had landed—the debility of hand from the Ball passing thro the sinews has enducd me to solicit yr. excellcy for some small place or appt. of ten or twelv⟨e⟩ hundred dollrs. pr. yr. to enable me to live, soothe my feelings & encourage others to fight as I have done to support th⟨e⟩ honor & rights of my Country. My friends being out of Congress has laid me unde[r] the painfull necessity of stating what wd. have come much better from them. With great Consideration I have the honor to be yr. excellencys Most Ob. Srt.
        
          Wm. Smyth Capt.
          U.S. Rifle Regt.
        
      